Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.  Applicant amends the claims to overcome 112 clarity issues.  The claims now state the relay device initiates a recovery procedure, which fails and then alerts the downstream node of the upstream RLF.  Further the relay node suspends services to the downstream node, establishes a new link to another upstream device and re-establishes the link with the downstream node.  In response, there may not be any support for this limitation.  Once a downstream node is alerted of an upstream radio link failure, it can begin recovery procedures.  In this case the recovery procedure is looking for a different upstream node to connect to.  Therefore, the relay node tries to recover by connecting to a new parent, if the relay is not able to, it can alert the child node, the child node than can look for another parent as well.  The relay node continues to find a new parent but the child node could of also found a different parent as this point as well.  Applicant should point out in the specification, where this limitation is supported.  That is the child is informed of the upstream failure but will just wait for the parent to perform recovery without performing its own recovery procedure.											The Applicant has also added other amendments to overcome the prior art rejection.  Applicant amends the limitations to state, the suspended channels include synchronization and broadcast channels and transmitting the buffered data to the downstream device when the services are suspended.  In response, these amendments would require further search and consideration.  It would be obvious that the relay device can’t continue to transmit after upstream RLF (besides data already in the buffer), to the downstream node, this would obviously include synchronization and broadcast channels.  See US 2012/0327801, the relay node can transmit control and data information buffered when RLF failure occurs, but cannot transmit anything else after that, Para [0153].    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461